                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


TRAVIS S. BROWN                                                        CIVIL ACTION

VERSUS                                                                 NO. 17-3190

JASON KENT, WARDEN                                                     SECTION “G”(5)


                                    ORDER AND REASONS

       Before the Court are Petitioner Travis S. Brown’s (“Petitioner”) objections to the Report

and Recommendation of the United States Magistrate Judge assigned to the case.1 Petitioner, a

state prisoner incarcerated in the Dixon Correctional Institute in Jackson, Louisiana, filed a petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254.2 The Magistrate Judge recommended that

the petition be dismissed with prejudice on the merits.3 Petitioner objects to the Magistrate Judge’s

recommendation.4 After reviewing the petition, the State’s response, the Magistrate Judge’s Report

and Recommendation, Petitioner’s objections, the record, and the applicable law, the Court will

overrule Petitioner’s objections, adopt the Magistrate Judge’s recommendation, and dismiss this

action with prejudice.




       1
           Rec. Doc. 16.
       2
           Rec. Doc. 3.
       3
           Rec. Doc. 13.
       4
           Rec. Doc. 16.
                                                   I. Background

A.     Factual Background

       On October 25, 2010, Petitioner was charged by Bill of Information in the 22nd Judicial

District Court for the Parish of St. Tammany with one count of resisting arrest with force or

violence.5 On October 5, 2011, Petitioner was charged by an Amended Bill of Information with

an additional charge of simple escape.6 On September 19, 2012, the morning of trial, the charges

were amended again to reflect the correct alleged date of the offense.7 On September 19, 2012,

following a jury trial, Petitioner was found guilty of resisting arrest and simple escape.8 On

December 17, 2012, the trial court sentenced Petitioner to six months imprisonment as to the

resisting arrest charge and five years imprisonment as to the simple escape charge.9

       The State then filed a Multiple-Offender Bill of Information against Petitioner.10 On

February 4, 2013, Petitioner entered a guilty plea to the multiple-offender bill, and the state trial

court vacated the original sentence as to simple escape conviction and resentenced Petitioner to 20

years at hard labor without the benefit of probation or suspension of sentence.11




       5
           State Rec., Vol. III of X, Bill of Information, Oct. 25, 2010.
       6
           State Rec., Vol. I of X, Amended Bill of Information, Oct. 5, 2011; Minutes, Oct. 5, 2011.
       7
           State Rec., Vol. I of X, Amended Bill of Information, Oct. 25, 2010.
       8
           State Rec., Vol. I of X, Minute Entry, Sept. 19, 2012.
       9
           State Rec., Vol. I of X, Minute Entry, Dec. 17, 2012.
       10
            State Rec., Vol. I of X, Multiple Offender Bill of Information, Sept. 20, 2012.
       11
            State Rec., Vol. III of X, Bill of Information, Oct. 25, 2010.


                                                            2
       On December 27, 2013, the Louisiana First Circuit Court of Appeal affirmed Petitioner’s

convictions and sentences.12 On June 20, 2014, the Louisiana Supreme Court denied Petitioner’s

related writ application without stated reasons.13

       On April 15, 2015, Petitioner filed an application for post-conviction relief with the state

trial court.14 The trial court denied the application on July 8, 2015.15 The Louisiana First Circuit

denied Petitioner’s related writ application on November 4, 2015,16 and the Louisiana Supreme

Court also denied relief on March 3, 2017.17

       On April 6, 2017, Petitioner filed the instant federal habeas petition.18 In the petition,

Petitioner claims there was insufficient evidence to support the simple escape conviction.19 He

also claims he was denied effective assistance of trial counsel because his trial counsel failed to:

(1) object to the trial court’s denial of the motion to quash; (2) object to the amendment to the Bill

of Information made on the day of trial; (3) file a motion to quash or a motion to arrest the judgment

based on double jeopardy; (4) investigate and subpoena dispatch records; and (5) make

contemporaneous objections during cross-examination and closing arguments by the

prosecution.20 He also claims ineffective assistance of appellate counsel for failing raise the denial




       12
            State v. Brown, 2013-KA-814 (La. App. 1 Cir. 12/27/13); 2013 WL 6858309.
       13
            State v. Brown, 2014-K-194 (La. 6/20/14); 141 So. 3d 808.
       14
            State Rec., Vol. VII of X, Application for Post-Conviction Relief, Apr. 15, 2015.
       15
            State Rec., Vol. VII of X, Order Denying Application for Post-Conviction Relief, Jul. 8, 2015.
       16
            State v. Brown, 15-KW-1229 (La. App. 1 Cir. 11/4/15); State Rec. Vol. VIII of X.
       17
            State ex rel Brown v. State, 15-KH-2155 (La. 3/31/17); 214 So. 3d 845.
       18
            Rec. Doc. 3.
       19
            Id.
       20
            Id.


                                                          3
of the motion to quash on appeal.21 On July 11, 2017, the State filed a response, arguing that the

petition should be dismissed on the merits.22

B.     Report and Recommendation Findings

       The Magistrate Judge recommended that this Court dismiss the petition with prejudice.23

First, the Magistrate Judge addressed Petitioner’s claim that the evidence was insufficient to

support the simple escape conviction because Petitioner alleged he was not in lawful custody when

he fled from the agents.24 The Magistrate Judge found that the record contained sufficient evidence

for the jury to have concluded that Petitioner was in lawful custody of law enforcement.25

Therefore, the Magistrate Judge concluded that the state court’s decision rejecting the sufficiency

of the evidence claim was not contrary to, or an unreasonable application of, clearly established

federal law.26

       Second, the Magistrate Judge addressed Petitioner’s ineffective assistance of trial counsel

claims.27 The Magistrate Judge rejected Petitioner’s claim that trial counsel was ineffective for

failing to object to the Amended Bill of Information because Petitioner alleged it did not provide

him with notice of the charges.28 The Magistrate Judge found that the Amended Bill of Information

fairly informed Petitioner of the charges against him, and counsel was not ineffective for failing



       21
            Id.
       22
            Rec. Doc. 12.
       23
            Rec. Doc. 10.
       24
            Id. at 8–14.
       25
            Id. at 12.
       26
            Id. at 14.
       27
            Id. at 17–27.
       28
            Id. at 17–18.


                                                4
to object to it.29 The Magistrate Judge also rejected Petitioner’s argument that his trial counsel was

ineffective in failing to object to the trial court’s ruling on a motion to quash, because under

Louisiana law a contemporaneous objection was not required to preserve the issue for appellate

review.30 The Magistrate Judge found that Petitioner was not entitled to relief on his claim that

trial counsel was ineffective for failing to file a motion to quash or a motion to arrest the judgment

based on double jeopardy.31 The Magistrate Judge determined that Petitioner’s double jeopardy

argument was meritless because the offenses of simple escape and resisting an officer require proof

of different elements, and so trial counsel was not ineffective in failing to raise this issue.32 To the

extent Petitioner argued that trial counsel was ineffective for failing to object to the amendment to

the Bill of Information made on the day of trial, the Magistrate Judge found that this claim was

false, because the record reflected that counsel did object to the amendment and the trial court

overruled the objection.33

        Furthermore, the Magistrate Judge found that Petitioner was not entitled to relief on his

claim that trial counsel was ineffective for failing to investigate and subpoena dispatch records,

because the record reflected that trial counsel did subpoena the records and was familiar with

them.34 Finally, the Magistrate Judge determined that Petitioner was not entitled to relief on his

claim that trial counsel was ineffective for failing to make contemporaneous objections during




        29
             Id. at 18–19.
        30
             Id. at 19 (citing La. Code Crim. P. art. 841(B)).
        31
             Id. at 19–21.
        32
             Id. at 20.
        33
             Id. at 21.
        34
             Id. at 22–23.


                                                             5
cross-examination and closing arguments by the prosecution.35 Therefore, viewing trial counsel’s

behavior in light of the facts and circumstances of this case, the Magistrate Judge found that

Petitioner failed to overcome the strong presumption that counsel’s behavior fell within the wide

range of reasonable representation, and failed to establish any prejudice as a result of counsel’s

performance.36

       Finally, the Magistrate Judge addressed Petitioner’s argument that his appellate counsel

was ineffective for failing to raise the trial court’s denial of the motion to quash on appeal.37 The

Magistrate Judge noted that appellate counsel raised a related claim regarding sufficiency of the

evidence to support the conviction for simple escape, and fact-intensive inquiries regarding the

sufficiency of the evidence are not properly raised in a motion to quash.38 Therefore, the Magistrate

Judge determined that appellate counsel was not ineffective for failing to raise this claim.39

Accordingly, the Magistrate Judge concluded that the state court’s decision rejecting the

ineffective assistance of counsel claims was not contrary to, or an unreasonable application of,

clearly established federal law.40




       35
            Id. at 23–27.
       36
            Id. at 27.
       37
            Id. at 27–30.
       38
            Id. at 28–29.
       39
            Id. at 29.
       40
            Id. at 14.


                                                 6
                                                   II. Objections

A.     Petitioner’s Objections

       Petitioner objects to the Magistrate Judge’s Report and Recommendation.41 First,

Petitioner contends that the evidence was insufficient to support his conviction for simple escape.42

According to Petitioner, the crimes of simple escape and resisting arrest by flight are mutually

exclusive.43 Petitioner contends that he was convicted of resisting arrest by flight not resisting

arrest by force or violence.44 Therefore, Petitioner argues that the Magistrate Judge erred in relying

on the testimony of Agent Messina that Petitioner resisted arrest by attempting to strike her,

pushing her to the ground, and fleeing the scene.45 Petitioner also contends that he could not be

found guilty of simple escape under Louisiana Revised Statute § 14:110(D), because at the time

of the offense he was not confined to a rehabilitation unit, a work release program, or any other

program under the control of a law enforcement officer or the Department of Public Safety and

Corrections.46 For these reasons, Petitioner contends that the simple escape conviction must be

vacated or a new trial must be ordered to allow a jury to determine whether Petitioner is guilty of

resisting arrest or simple escape.47




       41
            Rec. Doc. 11.
       42
            Id. at 2.
       43
            Id. at 3–4 (citing State v. Bullock, 576 So. 2d 453, 457 (La. 1991)).
       44
            Id. at 5.
       45
            Id.
       46
            Id.
       47
            Id. at 6.


                                                           7
       Second, Petitioner objects to the Magistrate Judge’s determination that he is not entitled to

relief on the ineffective assistance of trial counsel claims.48 Petitioner again argues that his trial

counsel should have challenged the Amended Bill of Information because it did not include the

statutory language for simple escape.49 Petitioner contends that the State changed its theory of the

case during the hearing on the motion to quash, arguing that Petitioner was in lawful custody of

the arresting officer instead of the State’s prior argument that Petitioner was in the lawful custody

of his parole officer.50 Petitioner asserts that his trial counsel’s failure to move to quash the

Amended Bill of Information prejudiced the defense’s ability to prepare a trial strategy as it related

to the State’s new theory.51 Petitioner contends that the Amended Bill of Information was deficient

because it did not include who Petitioner allegedly escaped from, when Petitioner allegedly

escaped, or how Petitioner allegedly escaped.52

B.     State’s Opposition

       The State of Louisiana did not file a brief in opposition to Petitioner’s objections despite

receiving electronic notice of the filing.

                                      III. Standard of Review

A.     Review of the Magistrate Judge’s Report and Recommendation

       In accordance with Local Rule 73.2, this case was referred to the Magistrate Judge to

provide a Report and Recommendation. The District Judge “may accept, reject, or modify the




       48
            Id.
       49
            Id.
       50
            Id. at 7.
       51
            Id. at 8.
       52
            Id. at 12.


                                                  8
recommended disposition” of a Magistrate Judge on a dispositive matter.53 The District Judge must

“determine de novo any part of the [Report and Recommendation] that has been properly objected

to.”54 The District Court’s review is limited to plain error for parts of the report which are not

properly objected to.55

B.      Standard of Review Under the AEDPA

        Following the enactment of the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), the standard of review used to evaluate issues presented in habeas corpus petitions

was revised “to ensure that state-court convictions are given effect to the extent possible under

law.”56 For questions of fact, federal courts must defer to a state court’s findings unless they are

“based on an unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.”57 A state court’s determinations on mixed questions of law and fact or pure

issues of law, on the other hand, are to be upheld unless they are “contrary to, or involve[ ] an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States.”58

        Regarding this standard, the U.S. Court of Appeals for the Fifth Circuit further explains:

        A state-court decision is contrary to clearly established precedent if the state court
        applies a rule that contradicts the governing law set forth in the Supreme Court’s
        cases. A state-court decision will also be contrary to clearly established precedent
        if the state court confronts a set of facts that are materially indistinguishable from
        a decision of the Supreme Court and nevertheless arrives at a result different from

        53
             Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
        54
             Fed. R. Civ. P. 72(b)(3).
        55
            See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded
by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections from ten to fourteen days).
        56
             Bell v. Cone, 535 U.S. 685, 693 (2002).
        57
             28 U.S.C. § 2254(d)(2).
        58
             28 U.S.C. § 2254(d)(1).


                                                            9
       Supreme Court precedent. A state-court decision involves an unreasonable
       application of Supreme Court precedent if the state court identifies the correct
       governing legal rule from the Court’s cases but unreasonably applies it to the facts
       of the particular state prisoner’s case.59

If Supreme Court case law “give[s] no clear answer to the question presented, let alone one in [the

petitioner’s] favor, ‘it cannot be said that the state court unreasonably applied clearly established

Federal law.’”60 Additionally, “unreasonable is not the same as erroneous or incorrect; an incorrect

application of the law by a state court will nonetheless be affirmed if it is not simultaneously

unreasonable.”61

                                              IV. Law and Analysis

A.     Sufficiency of the Evidence Claim

       Petitioner objects to the Magistrate Judge’s determination that Petitioner is not entitled to

relief on the sufficiency of the evidence claim.62 According to Petitioner, the crimes of simple

escape and resisting arrest by flight are mutually exclusive.63 Petitioner contends that he was

convicted of resisting arrest by flight not resisting arrest by force or violence.64 Therefore,

Petitioner argues that the Magistrate Judge erred in relying on the testimony of Agent Messina that

Petitioner resisted arrest by attempting to strike her, pushing her to the ground, and fleeing the

scene.65 Petitioner also contends that he could not be found guilty of simple escape under Louisiana

Revised Statute § 14:110(D), because at the time of the offense he was not confined to a


       59
            Wooten v. Thaler, 598 F.3d 215, 218 (5th Cir. 2010) (citations and quotation marks omitted).
       60
            Wright v. Van Patten, 552 U.S. 120, 126 (2008) (quoting Carey v. Musladin, 549 U.S. 70, 77 (2006)).
       61
            Puckett v. Epps, 641 F.3d 657, 663 (5th Cir. 2011) (quotation marks omitted).
       62
            Rec. Doc. 16 at 2–6.
       63
            Id. at 3–4 (citing State v. Bullock, 576 So. 2d 453, 457 (La. 1991)).
       64
            Id. at 5.
       65
            Id.


                                                           10
rehabilitation unit, a work release program, or any other program under the control of a law

enforcement officer or the Department of Public Safety and Corrections.66 For these reasons,

Petitioner contends that the simple escape conviction must be vacated or a new trial must be

ordered to allow a jury to determine whether Petitioner is guilty of resisting arrest or simple

escape.67 Because Petitioner objects to this portion of the Report and Recommendation, the Court

reviews this issue de novo.68

        In Jackson v. Virginia, the Supreme Court held that an “applicant is entitled to habeas

corpus relief if it is found that upon the record evidence adduced at the trial no rational trier of fact

could have found proof of guilt beyond a reasonable doubt.”69 As the Supreme Court explained:

        [T]his inquiry does not require a court to ask itself whether it believes that the
        evidence at the trial established guilt beyond a reasonable doubt. Instead, the
        relevant question is whether, after viewing the evidence in the light most favorable
        to the prosecution, any rational trier of fact could have found the essential elements
        of the crime beyond a reasonable doubt.70

It is “the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.”71 Thus, “[t]he

jury’s finding of facts will be overturned only when necessary to preserve the fundamental

protection of due process of law.”72




        66
             Id.
        67
             Id. at 6.
        68
             Fed. R. Civ. P. 72(b)(3).
        69
             Jackson v. Virginia, 443 U.S. 307, 324 (1979).
        70
             Id. at 319 (emphasis in original) (quotation marks and citations omitted).
        71
             Id.
        72
             Perez v. Cain, 529 F.3d 588, 594 (5th Cir. 2008) (quotation marks and citations omitted).


                                                           11
       Petitioner challenges the sufficiency of the evidence to support his conviction for simple

escape. Louisiana Revised Statute § 14:110(A)(1) defines simple escape as:

       The intentional departure, under circumstances wherein human life is not
       endangered, of a person imprisoned, committed, or detained from a place where
       such person is legally confined, from a designated area of a place where such person
       is legally confined, or from the lawful custody of any law enforcement officer or
       officer of the Department of Public Safety and Corrections.73

To obtain a conviction for simple escape, the State must prove: “(1) an intentional departure (2)

under circumstances wherein human life is not endangered (3) by a person detained (4) from the

lawful custody of any law enforcement officer.”74

       Petitioner contends that he could not be found guilty of simple escape under Louisiana

Revised Statute § 14:110(D), because at the time of the offense he was not confined to a

rehabilitation unit, a work release program, or any other program under the control of a law

enforcement officer or the Department of Public Safety and Corrections. Louisiana Revised Statute

article 14:110(D) provides that “a person shall be deemed to be in the lawful custody of a law

enforcement officer or of the Department of Public Safety and Corrections and legally confined

when he is in a rehabilitation unit, a work release program, or any other program under the control

of a law enforcement officer or the department.” However, Petitioner misconstrues the statute.

Subsection D applies only to persons who were physically confined at the time of the escape, not

persons who are lawfully detained at the time of the escape.75 “Lawful custody, within the meaning

of simple escape, applies not only to persons who have been placed in a jail facility, but also to




       73
            La. Rev. Stat. § 14:110(A)(1).
       74
            State v. Bullock, 576 So. 2d 453, 455 (La. 1991).
       75
            Id. at 456.


                                                         12
those persons who have been arrested but not yet confined.”76 Therefore, Petitioner’s argument

that he was not in lawful custody because he was not confined at the time of the offense is

unavailing.

         Petitioner also argues that the crimes of simple escape and resisting arrest by flight are

mutually exclusive.77 In support of this argument, Petitioner cites the Louisiana Supreme Court’s

decision in State v. Bullock.78 There, the defendant, who was convicted of simple escape, argued

that his conduct fell under the resisting arrest statute rather than the simple assault statute.79 The

Louisiana Supreme Court examined the text of the Louisiana Revised Statute § 14:108, the

resisting arrest statute, which provides:

         A. Resisting an officer is the intentional opposition or resistance to or obstruction
         of an individual acting in his official capacity and authorized by law to make a
         lawful arrest or seizure of property or to serve any lawful process or court order
         when the offender knows or has reason to know that the person arresting, seizing
         property, or serving process is acting in his official capacity.

         B. (1) The phrase “obstruction of” as used herein shall, in addition to its common
         meaning, signification, and connotation mean the following:

                    (a) Flight by one sought to be arrested before the arresting officer
                        can restrain him and after notice is given that he is under arrest.

                    (b) Any violence toward or any resistance or opposition to the
                    arresting officer after the arrested party is actually placed under
                    arrest and before he is incarcerated in jail.

The court found that the defendant’s conduct did not fall under Subsection A because he was

restrained at the time of his flight, nor did it fall under Subsection B because his actions did not


         76
            State v. Jeanfreau, No. 2011 KA 1237, 2012 WL 602384, at *4 (La. App. 1 Cir. 2/10/12) (citing Bullock,
576 So. 2d at 455–56).
         77
          As an initial matter, it does not appear that Petitioner raised this issue before the state courts. However,
even assuming that Petitioner properly exhausted his state court remedies with respect to this claim, it is without merit.
         78
              Rec. Doc. 16 at 3–4 (citing State v. Bullock, 576 So. 2d 453, 457 (La. 1991)).
         79
              Bullock, 576 So. 2d at 456–57.


                                                            13
involve resistance or opposition.80 Therefore, because the evidence clearly indicated that the

defendant was restrained and under arrest at the time he fled and his actions did not involve

resistance or opposition, the Louisiana Supreme Court reasoned “the jury could not have

reasonably inferred he was guilty of resisting arrest instead of simple escape.”81

       In this case, the jury heard testimony that law enforcement had a warrant to arrest Petitioner

on a parole violation.82 Agents Messina, Norton, Cotton, and Brandon waited at Petitioner’s wife’s

place of employment for Petitioner to drop of his wife.83 Agent Messina testified that Petitioner

saw Messina and drove away without dropping off his wife.84 All three law enforcement units,

with the vehicles’ red and blue vehicle lights activated, followed Petitioner’s vehicle.85 When

Petitioner stopped, the agents boxed in his vehicle to prevent him from leaving.86 Agent Messina

testified that Agent Pohlmann and Agent Cotton, who had his gun drawn, advised Petitioner,

“show me your hands, show me your hands, get out of the car and show me your hands.”87 Agent

Messina explained that Agent Pohlmann took custody of Petitioner by placing him in an “arm bar”

and walked him back to Pohlmann’s vehicle.88 Agent Messina testified that when Petitioner saw




       80
            Id. at 457.
       81
            Id.
       82
            State Rec., Vol. II of X, Trial Transcript at 169, 190, 203, 208, 215 (Sept. 9, 2012).
       83
            Id. at 170, 208.
       84
            Id. at 171.
       85
            Id. at 172, 208.
       86
            Id. at 172, 181, 208.
       87
            Id. at 172–73, 183, 190.
       88
            Id. at 173, 182, 184–85.


                                                           14
her approaching him carrying her handcuffs, Petitioner pulled away from Polmann, attempted to

strike Messina and pushed her to the ground and fled the scene.89

       The jury also heard testimony from Agent Pohlmann, who testified that when Petitioner

drove past the area, Agent Messina radioed that she believed Petitioner had spotted her and that

they should initiate a traffic stop.90 Agent Polhmann testified that, once Petitioner had stopped his

vehicle, he approached Petitioner’s vehicle with his gun drawn and that he and Agent Cotton were

screaming, “police, show me your hands, police, show me your hands.”91 Pohlmann explained that

he placed Petitioner in a “compliant escort position” and walked him to the back of Pohlmann’s

vehicle. Agent Pohlmann recalled that, as soon as Petitioner saw Agent Messina, a struggle ensued

and Petitioner ultimately fled the scene.92

       The evidence presented at trial was sufficient to establish Petitioner’s conviction for simple

escape as the prosecution established “(1) an intentional departure (2) under circumstances

wherein human life is not endangered (3) by a person detained (4) from the lawful custody of any

law enforcement officer.”93 Petitioner’s argument that he could not have also been convicted of

resisting arrest is equally unavailing because the evidence established “violence toward or any

resistance or opposition to the arresting officer after the arrested party is actually placed under

arrest and before he is incarcerated in jail.”94 When the evidence in this case is viewed in the light

most favorable to the prosecution, it cannot be said that the guilty verdict was irrational.


       89
            Id. at 174–79, 183, 190.
       90
            Id. at 208.
       91
            Id. at 209.
       92
            Id. at 210, 219–20.
       93
            Bullock, 576 So. 2d at 455.
       94
            La. Rev. Stat. § 14:108(B)(1)(b).


                                                 15
Accordingly, on de novo review, the Court concludes that the state court’s denial of relief on this

issue was not contrary to, or an unreasonable application of, clearly established federal law.

B.        Ineffective Assistance of Counsel Claim

          Petitioner objects to the Magistrate Judge’s finding that Petitioner is not entitled to relief

on his ineffective assistance of counsel claims.95 Specifically, Petitioner argues that his trial

counsel should have filed a motion to quash the Amended Bill of Information because it did not

include the statutory language for simple escape.96 Therefore, the Court reviews this issue de

novo.97

          To succeed on an ineffective assistance of counsel claim, a petitioner must demonstrate

both that counsel’s performance was deficient and that the deficient performance prejudiced his

defense.98 If a court finds that a petitioner fails on either of these two prongs it may dispose of the

ineffective assistance claim without addressing the other prong.99 To satisfy the deficient

performance prong, a petitioner must overcome a strong presumption that the counsel’s conduct

falls within a wide range of reasonable representation.100 Petitioner must show that the conduct

was so egregious that it failed to meet the constitutional minimum guaranteed by the Sixth

Amendment.101 Courts addressing this prong of the test for ineffective counsel must consider the




          95
               Rec. Doc. 16 at 6–13.
          96
               Id. at 6.
          97
               Fed. R. Civ. P. 72(b)(3).
          98
               Strickland v. Washington, 466 U.S. 668, 697 (1984).
          99
               Id. at 697.
          100
            See Crockett v. McCotter, 796 F.2d 787, 791 (5th Cir. 1986); Mattheson v. King, 751 F.2d 1432, 1441
(5th Cir. 1985).
          101
                See Styron v. Johnson, 262 F.3d 438, 450 (5th Cir. 2001).


                                                            16
reasonableness of counsel’s actions in light of all the circumstances.102 To prevail on the actual

prejudice prong, a petitioner “must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.”103 A

reasonable probability is “a probability sufficient to undermine confidence in the outcome.”104

           In considering Petitioner’s claims on federal habeas corpus review that are repetitive of

claims already made to a state court, the central question “is not whether a federal court believes

the state court’s determination under Strickland was incorrect but whether [it] was unreasonable—

a substantially higher threshold.”105 In addition, “because the Strickland standard is a general

standard, a state court has even more latitude to reasonably determine that a defendant has not

satisfied that standard.”106 Thus, this standard is considered “doubly deferential” on habeas corpus

review.107

           1.          Trial Counsel

           In the objections to the Report and Recommendation, Petitioner argues that his trial counsel

should have filed a motion to quash the Amended Bill of Information because it did not include

the statutory language for simple escape.108 Petitioner contends that the State changed its theory

of the case during the hearing on the motion to quash, arguing that Petitioner was in lawful custody

of the arresting officer instead of the State’s prior argument that Petitioner was in the lawful


           102
                 See Strickland, 466 U.S. at 689.
           103
                 Id. at 694.
           104
                 Id.
           105
                 Knowles v. Mirzayance, 556 U.S. 111, 112 (2009) (quoting Schriro v. Landrigan, 550 U.S. 465, 478
(2007)).
           106
                 Id.
           107
                 Id.
           108
                 Rec. Doc. 16 at 6.


                                                         17
custody of his parole officer.109 Petitioner asserts that his trial counsel’s failure to move to quash

the Amended Bill of Information based on the failure to include the statutory language for simple

escape prejudiced the defense’s ability to prepare a trial strategy as it related to the State’s new

theory.110 Petitioner contends that the Amended Bill of Information was deficient because it did

not include who Petitioner allegedly escaped from, when Petitioner allegedly escaped, or how

Petitioner allegedly escaped.111

       On October 25, 2010, Petitioner was charged by Bill of Information in the 22nd Judicial

District Court for the Parish of St. Tammany with one count of resisting arrest with force or

violence.112 On October 5, 2011, Petitioner was charged by an Amended Bill of Information with

an additional charge of simple escape.113 On September 19, 2012, the charges were amended again

to reflect the correct alleged date of the offense.114 The Bill of Information as amended on

September 19, 2012, charged Petitioner as follows:

       Date of Offense: September 14, 2010

       Count 1
       R.S.14:108.2 RESISTING ARREST WITH FORCE OR VIOLENCE, by resisting
       the arrest of a police officer during the performance of his duties by an offender
       who uses threatening force, violence, resistance or opposition during an arrest or
       injuries or attempts to injure said officer during an arrest.

       Count 2
       R.S.14:110(A)(1) Simple Escape.115


       109
             Id. at 7.
       110
             Id. at 8.
       111
             Id. at 12.
       112
             State Rec., Vol. III of X, Bill of Information, Oct. 25, 2010.
       113
             State Rec., Vol. I of X, Amended Bill of Information, Oct. 5, 2011; Minutes, Oct. 5, 2011.
       114
             State Rec., Vol. I of X, Amended Bill of Information, Sept. 19, 2012.
       115
             Id.


                                                           18
        Before trial, Petitioner’s trial counsel filed a motion to quash the Amended Bill of

Information, arguing that the simple escape charge should be dismissed because the charge did not

fit the facts of the case.116 Specifically, Petitioner’s trial counsel argued that the prosecution’s

theory that Petitioner escaped his parole officer did not meet the definition of simple escape.117 On

the morning of trial, September 19, 2012, the trial court conducted a hearing on the motion to

quash.118 During the hearing, the prosecutor clarified the State’s position that it believed Petitioner

was detained by the law enforcement officer.119 The trial court determined that this was a question

of fact, which could not be resolved by the court in deciding a motion to quash.120

        Petitioner argues that his trial counsel performed ineffectively by failing to also argue that

the Amended Bill of Information was defective because it did not include the statutory language

for simple escape. Louisiana Code of Criminal Procedure article 464 provides:

        The indictment shall be a plain, concise, and definite written statement of the
        essential facts constituting the offense charged. It shall state for each count the
        official or customary citation of the statute which the defendant is alleged to have
        violated. Error in the citation or its omission shall not be ground for dismissal of
        the indictment or for reversal of a conviction if the error or omission did not mislead
        the defendant to his prejudice.

        Under Louisiana law, the test for determining whether a bill of information is fatally

defective is “whether the bill is misleading to the defendant.”121 In State v. Skinner, the Louisiana


        116
              State Rec., Vol. I of X, Motion to Quash, Aug. 27, 2012.
        117
              Id.
        118
              State Rec., Vol. I of X, Hearing Transcript, Sept. 19, 2012.
        119
              Id. at 7.
        120
              Id. at 8.
        121
              State v. Skinner, 15-0510 (La. App. 4 Cir. 4/27/16), 191 So. 3d 676, 684 (citing La. Code Crim. Pro. art.
464).


                                                           19
Fourth Circuit Court of Appeal considered a defendant’s argument that an amended bill of

information was defective because it failed to cite the precise statute that was the basis of the

offense.122 The court noted that the defendant was originally charged with possession with the

intent to distribute carisoprodol, and the charges were amended to add counts for possession with

intent to distribute hydrocodone and codeine after the crime lab analyzed the pills.123 Because the

amended charges were based on the same facts and circumstances as the original charge, the court

found that the defendant was apprised of the incident and failed to show any error or omission

which misled him or prejudiced the defense.124

       Petitioner argues that his counsel should have objected to the Amended Bill of Information

because it did not contain the elements for simple escape. However, the Amended Bill of

Information clearly informed Petitioner of the statutory provisions he was accused of violating and

specified the date of the crime. Furthermore, the amended charge for simple escape was based on

the same facts as the original charge for resisting arrest. Petitioner contends that the State’s theory

of the case changed on the day of trial, and a sustained objection to the Amended Bill of

Information would have necessitated a continuance of the trial date. Petitioner asserts that a

continuance would have given him time to prepare a defense as to the State’s new theory regarding

the simple escape charge. However, Petitioner has not shown that his trial counsel was not prepared

to address the State’s new theory. During the hearing on the motion to quash, Petitioner’s trial

counsel acknowledged that when he filed the motion to quash he believed the State’s theory of the

case was that Petitioner had escaped from his parole officer, but that under the new theory there



       122
             Id.
       123
             Id.
       124
             Id.


                                                  20
was a “factual dispute [as to] whether or not [Petitioner] was actually detained by the officers.”125

Therefore, it appears from the record that Petitioner’s counsel was prepared to address the State’s

new theory of the case during trial. Accordingly, Petitioner has not shown that his trial counsel

performed deficiently by failing to raise this challenge to the Amended Bill of Information or that

the failure to raise this issue prejudiced the defense.

       The Magistrate Judge also found that Petitioner had not shown that he received ineffective

assistance of counsel when his counsel failed to : (1) object to the trial court’s denial of the motion

to quash; (2) object to the amendment to the Bill of Information made on the day of trial; (3) file

a motion to quash or a motion to arrest the judgment based on double jeopardy; (4) investigate and

subpoena dispatch records; and (5) make contemporaneous objections during cross-examination

and closing arguments by the prosecution.126 Specifically, the Magistrate Judge rejected

Petitioner’s argument that his trial counsel was ineffective in failing to object to the trial court’s

ruling on a motion to quash, because under Louisiana law a contemporaneous objection was not

required to preserve the issue for appellate review.127 The Magistrate Judge found that Petitioner

was not entitled to relief on his claim that trial counsel was ineffective for failing to file a motion

to quash or a motion to arrest the judgment based on double jeopardy because the double jeopardy

argument was meritless.128 To the extent Petitioner argued that trial counsel was ineffective for

failing to object to the amendment to the Bill of Information made on the day of trial, the




       125
             State Rec., Vol. I of X, Hearing Transcript at *8, Sept. 19, 2012.
       126
             Rec. Doc. 13 at 19–27.
       127
             Id. at 19 (citing La. Code Crim. P. art. 841(B)).
       128
             Id. at 19–21.


                                                           21
Magistrate Judge found that this claim was false, because the record reflected that counsel did

object to the amendment and the trial court overruled the objection.129

       Furthermore, the Magistrate Judge found that Petitioner was not entitled to relief on his

claim that trial counsel was ineffective for failing to investigate and subpoena dispatch records,

because the record reflected that trial counsel did subpoena the records and was familiar with

them.130 Finally, the Magistrate Judge determined that Petitioner was not entitled to relief on his

claim that trial counsel was ineffective for failing to make contemporaneous objections during

cross-examination and closing arguments by the prosecution.131

       Petitioner does not object to these findings. Reviewing these issues for plain error,132 and

finding none, the Court adopts the Magistrate Judge’s recommendation that Petitioner is not

entitled to relief on these claims. Therefore, for the reasons set forth in this Order and the Report

and Recommendation adopted by this Court, the Court concludes that the state courts’ denial of

relief on Petitioner’s ineffective assistance of trial counsel claims was not contrary to or an

unreasonable application of Supreme Court law.

       2.          Appellate Counsel

       Petitioner does not object to the Magistrate Judge’s determination that Petitioner is not

entitled to relief on his ineffective assistance of appellate counsel claim. Therefore, the Court

reviews this recommendation for plain error.133




       129
             Id. at 21.
       130
             Id. at 22–23.
       131
             Id. at 23–27.
       132
             Fed. R. Civ. P. 72(b)(3).
       133
             Fed. R. Civ. P. 72(b)(3).


                                                  22
       To prevail on a claim that appellate counsel was ineffective, a petitioner must show that

appellate counsel unreasonably failed to discover and assert a non-frivolous issue and establish a

reasonable probability that he would have prevailed on this issue but for his counsel’s deficient

representation.134 However, appellate counsel are not required to assert every non-frivolous issue

to be found effective.135 Rather, appellate counsel is entitled to legitimately select among non-

frivolous claims based on his or her professional judgement as a means by which to increase the

client’s likelihood of success.136 Furthermore, appellate counsel even has the discretion to exclude

non-frivolous issues if they reasonably determine that the issue is unlikely to prevail.137

       Petitioner argued that his appellate counsel was ineffective for failing to raise the trial

court’s denial of the motion to quash on appeal.138 The Magistrate Judge noted that appellate

counsel raised a related claim regarding sufficiency of the evidence to support the conviction for

simple escape, and fact-intensive inquiries regarding the sufficiency of the evidence are not

properly raised in a motion to quash.139 Petitioner has not demonstrated that his appellate counsel’s

decision not to raise this issue on appeal was objectively unreasonable or that, but for the failure

to raise the issue, the result of the proceeding would have been different. Therefore, the state

courts’ denial of relief on Petitioner’s ineffective assistance of appellate counsel claim was not

contrary to or an unreasonable application of Supreme Court law.




       134
             Briseno v. Cockrell, 274 F.3d 204, 207 (2001); Smith v. Robbins, 528 U.S. 259, 285–86 (2000).
       135
             Green v. Johnson, 160 F.3d 1029, 1043 (5th Cir. 1998).
       136
             Jones v. Barnes, 463 U.S. 745, 751–52 (1983).
       137
             Anderson v. Quarterman, 204 F. App’x 402, 410 (5th Cir. 2006).
       138
             Rec. Doc. 3.
       139
             Rec. Doc. 13 at 28–29.


                                                        23
                                          V. Conclusion

       For the reasons stated above, Petitioner has not shown that the state courts’ denial of relief

on his claims was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States. Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s objections are OVERRULED;

       IT IS FURTHER ORDERED that the Court ADOPTS the Magistrate Judge’s

recommendation and Petitioner Travis S. Brown’s petition for issuance for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

                                    25th
       NEW ORLEANS, LOUISIANA, this ______day of April, 2019.



                                              __________________________________
                                              NANNETTE JOLIVETTE BROWN
                                              CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT




                                                24
